Citation Nr: 0122532	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  93-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with retained foreign body, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from November 1971 until 
November 1977.  This matter comes to the Board of Veterans' 
Appeals (BVA or Board) from a May 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this case to the RO 
in June 1995, October 1996, December 1997 and March 2000 for 
further development.  This development having been completed 
to the satisfaction of the Board as well as the veteran's 
representative (see VA Form 646, dated August 2001), the 
Board will proceed with appellate determination of the 
veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this case has been obtained.

2.  The veteran's disability is not productive of limitation 
of flexion to 30 degrees.

3.  The veteran's disability is not productive of limitation 
of extension to 15 degrees.

4.  The veteran does not suffer from moderate recurrent 
subluxation or lateral instability of the right knee.

5.  X-ray examination of the right knee shows no arthritic 
changes.

6.  The veteran does not have a superficial scar that is 
tender and painful on objective demonstration.

7.  Nerve conduction testing of the veteran's right leg found 
no neurologic abnormalities.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a right knee injury with retained 
foreign body have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45, 630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for the residuals of his right knee 
injury with retained foreign body does not accurately reflect 
the severity of that disability. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, 66 Fed. Reg. 45, 630-32 (Aug. 29, 
2001) (to be codified as amended at 38 CFR § 3.159).  In this 
regard, the veteran has been afforded VA examinations in 
connection with his claim.  The veteran's VA treatment 
records have also been associated with the claims file.  Upon 
denial of the claim, a Statement of the Case was sent to the 
veteran in July 1992, notifying him of the basis for denial 
and informing him what evidence was necessary in order to 
substantiate the claim.  Since that time, the veteran has 
been issued several Supplemental Statements of the Case due 
to additional evidence.  In November 1992, the veteran 
offered testimony regarding his claim in a personal hearing 
before the RO.  Under these circumstances, the Board finds it 
has satisfied its duties to assist and notify.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Therefore, 
the Board finds that this case is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, 
unstable or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  See 38 C.F.R. 
§ 4.45.

Historically, the veteran was service connected for a 
retained foreign body in the soft tissue of the right knee in 
March 1978, and was assigned a noncompensable rating with an 
effective date of November 18, 1977.  A July 1984 rating 
decision increased the veteran's rating for this disability 
to 10 percent, effective May 1983.  In February of 1992, the 
veteran applied for an increased rating for this disability.  
A rating decision of April 1992 denied the veteran's request, 
and the veteran filed a June 1992 Notice of Disagreement, 
thus initiating this appeal.  Most recently, a rating 
decision of March 2001 changed the diagnostic code under 
which the veteran receives compensation from Diagnostic Code 
7804, which covers superficial scars that are tender and 
painful, to Diagnostic Code 5260, which addresses flexion 
limitation of the leg.  Though recharacterizing the veteran's 
disability under Diagnostic Code 5260, the veteran's 10 
percent evaluation was maintained, and an effective date of 
May 16, 1983, was assigned.

As the veteran's Notice of Disagreement relates to an April 
1992 rating decision, the Board will undertake a reporting of 
all evidence within the claims file both leading and 
subsequent to that decision.

A letter dated December 1983 from William E. Heil, M.D., 
indicates that he saw the veteran on July 7, 1983 for right 
knee pain.  X-rays were performed on the veteran's right knee 
and confirmed the presence of a foreign body. Specifically, 
this July 1992 radiological study of the veteran's right knee 
revealed no fracture or displacement.  There was a metallic 
foreign body in the lateral anterior aspect of the knee joint 
that measured approximately 5 millimeters.  It appeared to 
lie adjacent to the anterior condyle of the femur.

VA outpatient records from March 1992 to January 1993 are 
present.  A March 1992 record shows a diagnosis of right knee 
pain and notes the veteran complaining of the knee giving way 
and throbbing.  An October 1992 record records the veteran's 
relating the initial injury event.  Another October 1992 
record notes the veteran's complaints regarding his knee.  
The veteran was administered a shot of Kenalog, and a 
notation was made concerning physical therapy.  A November 
1992 record again records the event of the veteran's right 
knee injury and the veteran's complaints regarding his knee.  
This record indicates that the veteran used no brace or 
assistance device with regard to his right knee, and that he 
had good mobility.  The record shows that the veteran had 
negative sign for CMP compression test, and that he did not 
seem to be symptomatic at this time.  The record shows the 
treating physician concluded veteran should do well with a 
home exercise program. 

The veteran underwent a VA examination of his right knee in 
April 1992.  As medical history, the examiner reported that 
while the veteran was in service working on heavy equipment, 
he was struck in the right knee with a small metallic 
fragment from the equipment.  This fragment was not removed.  
The veteran stated he had throbbing pain in the right knee 
that was consistently worsening.  The veteran complained that 
standing, walking, and steps caused an increase in the pain 
he felt.  The veteran also reported some popping sensation in 
the knee.  Examination of the knee revealed the veteran had 
normal gait, with the knee flexing from 0 to 145 degrees.  
There was a small amount of crepitus present, and a small 
rounded scar on the lateral aspect of the knee.  The examiner 
stated he could feel the fragment at just anterior and 
inferior to the small scar.  X-ray examination of March 26, 
1992, revealed a small metallic fragment that appeared to be 
lodged in the lateral condyle of the femur.  Otherwise, the 
bony structures were unremarkable and the joint space was 
maintained.  No bursal effusion was noted.  The impression 
from the x-ray study was "Metallic fragment in the lateral 
condyle.  Otherwise normal study."  With this information, 
the examiner diagnosed the veteran with "residuals of 
metallic fragment would, right knee, with retained foreign 
body."

A physician's note of June 1992 from Group Health Associates 
reads, "patient likely still has arthritis related to 
shrapnel injury right knee previously."  The note indicates 
that the physician saw the veteran on June 11, 1992.

The veteran underwent another VA examination in September of 
1992.  At this examination, the veteran complained that the 
front and side of the knee were numb and sometimes hurt when 
hi walks.  The veteran stated that his right knee also 
occasionally gave out on him, but he had not fallen due to 
this.  He related pain in the forepart of the right knee when 
he knelt or bumped it.  He also complained the knee popped 
frequently on extension.  Neurologic examination revealed 
that the veteran walked well upon a narrow base and was able 
to stand on either foot and hop.  He was able to walk on toes 
and heels.  There was a diminution of all cutaneous 
modalities in the distribution of the terminal branches of 
the lateral cutaneous nerve at the thigh, the lateral 
cutaneous nerve of the calf and the perigenicular branches of 
the femoral nerve.  No other sensory deficit was noted.  
Strength was excellent, and there was no muscular atrophy.  
Deep tendon reflexes were symmetrically active with normal 
response.  The toes moved downward on plantar stimulation, 
and coordination was good in all movements.  The neurologist 
diagnosed the veteran with traumatic hypesthesia about the 
left knee involving the terminal branches of the lateral 
cutaneous nerve of the thigh, lateral cutaneous nerve of the 
calf and of the terminal perigenicular branches of the 
femoral nerve. The examiner stated the veteran had a discrete 
dermatomal deficit of cutaneous modalities about the knee 
with no other neurological deficit or any other neurologic 
incident.  The examiner stated the veteran's deficit was 
permanent and mildly impairing.  Orthopedic examination 
revealed the veteran walked with normal gait, but there was a 
moderate amount of swelling in the area above the right 
patella and a little swelling below the patella.  The veteran 
had range of motion from 0 to 145 degrees.  There was 
crepitus noted on passive flexion and extension, but the knee 
was stable and there was no atrophy.  The diagnosis was 
residuals of trauma to the right knee.

The veteran submitted testimony at a personal hearing before 
the RO in November 1992 with respect to his increased rating 
claim.  At the hearing, the veteran testified to an increase 
in throbbing pain, his knee "going out" on him when 
ascending and descending steps, and occasional stiffness and 
swelling (p. 1).  The veteran stated that a private physician 
as well as a VA physician had diagnosed him with arthritis at 
the site of the injury (p. 2-3).  The veteran stated he has 
never worn a brace (p. 5) for his knee, and surgery had not 
been discussed with the veteran (p. 7).  The veteran stated 
he had not missed work because of his knee, and though it has 
buckled on him, he has never fallen down due to the buckling 
(p. 7).

The veteran underwent a VA orthopedic examination in 
September 1995.  At the orthopedic examination, the veteran 
stated that his knee had been painful for years and still 
ached all the time.  He believed it was somewhat worse than 
in previous years.  The examiner asked him what the basis of 
the claim was and the veteran stated that he had been told he 
had arthritis in the right knee.  Examination revealed the 
veteran walking without a limp.  There was a scar just below 
the patella on the anterolateral surface of the knee.  
Flexion of the right knee was 0 to 130 degrees, with 
increased crepitus noted on passive flexion and extension.  
The left knee showed no such crepitus.  There was some 
swelling noted in the supra-patellar area of the knee, but 
there was no atrophy and the knee was stable.  The diagnosis 
was of residuals of trauma to the right knee with retained 
metallic foreign body and arthritis of the right knee.  

The veteran also underwent a VA neurologic examination in 
September 1995.  Here, the veteran complained of numbness 
around his right knee and on the front and sides.  On 
previous examination, the examiner noted that the veteran 
demonstrated a specific dermatomal deficit in cutaneous 
sensation about the knee.  Upon examination, the veteran was 
again found able to walk well upon a narrow base and stand on 
either foot and hop.  The examiner noted, though, that the 
previously described areas of sensory deficit presented with 
normal sensation on this occasion.  There was, however, 
diminution of pinprick and temperature sense on the right in 
a stocking distribution from the mid calf distally.  There 
was no sensory deficit on the left, and no other sensory 
deficit was identified in any part to any modality.  Strength 
was again found to be excellent, and there was no right knee 
tenderness or atrophy.  Deep tendon reflexes were 
symmetrically active without normal response, and toes again 
moved downward on plantar stimulation.  The examiner 
diagnosed the veteran with peripheral neuropathy in the right 
leg with sensory deficit in the stocking distribution from 
the knee cap outward.  The previously reported dermatomal 
deficits in the right leg were not obtained on this 
examination.  The examiner noted that, there was no evidence 
of neurologic deficit around the right knee, contrary to the 
previous examination.  The examiner also noted that the 
evidence of peripheral neuropathy present in this exam was 
not present upon the previous examination.  The examiner 
stated he had no explanation for the disappearance of the 
previous findings.  The examiner reasoned that had the 
veteran been experiencing neurologic recovery from his 
injury, it should have been noted long before his prior 
examination. He added that the nature of this examination's 
findings suggested peripheral nervous system, except that 
peripheral neuropathy usually has a metabolic basis.  The 
examiner concluded by noting that the veteran's neurological 
deficit is not significantly impairing.

The veteran underwent another VA orthopedic examination in 
March of 1997.  At this examination, the veteran complained 
that his knee had become more painful over the years.  The 
veteran related that his private physician told him he had 
arthritis of the knee.  The examiner noted that the last VA 
x-ray showed no arthritis of the right knee, and that another 
x-ray was being obtained for this examination.  The veteran 
stated that his knee cracked and popped.  Physical 
examination revealed the veteran had normal gait and did not 
show any evidence of pain.  There was swelling in the supra-
patellar space and some enlargement in the infrapatellar 
area.  On palpation there was slight swelling in the 
popliteal area which the examiner stated would indicate a 
small amount of fluid in the joint.  The veteran had right 
knee flexion of 0-140 degrees without complaint of pain.  The 
examiner noted catching of the patella on extension after 
flexion.  There was no atrophy.  The examiner stated that any 
problems caused by pain are not applicable.  X-ray imaging of 
the veteran's right knee revealed no change in appearance of 
the knee.  A foreign body was again identified within the 
lateral condyle, but no bony reaction or bony alteration was 
noted.  The examiner diagnosed the veteran with residuals of 
trauma to the right knee with retained metallic foreign body 
and patellofemoral syndrome of the right knee.  The examiner 
stated he believed there was adequate pathology to support 
the level of the veteran's complaints.

The veteran also underwent another VA neurologic examination 
in March 1997.  Upon physical examination, the veteran's 
mental status exam was within normal limits, and he was alert 
and oriented times three with no language deficits.  Cranial 
nerves were intact, as were visual fields.  Motor exam 
revealed 5/5 strength with normal tone in all four 
extremities, and deep tendon reflexes were equal and 
symmetric throughout.  Sensory exam was within normal limits, 
and there were no deficits to pinprick, vibratory, position 
sense or light touch.  Gait was without ataxia, and the 
veteran was able to perform deep knee bends, arise from a 
sitting chair with his legs folded, and walk on his toes and 
heels without difficulty.  Specifically with the motor 
examination, there was no weakness with knee extension or 
flexion, and there was no fatigability or incoordination in 
the right knee/lower extremity.  The examiner diagnosed the 
veteran with no neurological impairment associated with the 
veteran's service connected fragment wound of the right knee.  
He based this on a normal neurological exam including a 
detailed evaluation of the lower extremities involving the 
peripheral nervous system, including motor and sensory 
nerves.  The examiner stated that no testing needed to be 
done for a peripheral nervous system disorder, as there was 
no basis for a neurological diagnosis based on the veteran's 
clinical history and the neurological examination.

Another VA orthopedic examination was conducted in April of 
1998.  Here, the veteran complained that his right knee had 
pain, stiffness, giving way, locking, fatigability, lack of 
endurance, popping, and occasional numbness along the medial 
aspect.  The veteran stated that during a period of flare-up, 
his pain level was approximately 5 or 6 out of 10, with 10 
representing the worst pain.  He said flare-ups occurred 
three times per week, lasting anywhere from two to four 
hours.  The veteran stated that during periods of flare-up, 
he has decreased range of motion in his right knee and walks 
with a limp.  The veteran reported no episodes of 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  Upon physical examination, the veteran's right 
knee showed full range of motion, both active and passive.  
The joint was painful on external rotation and he had a 
possible anterior drawer sign and a possible positive 
Lachman's test.  There was no objective evidence of painful 
motion, ankylosis, and gait was normal.  The examiner 
diagnosed the veteran as having a right knee foreign body 
with probable right lateral meniscal injury and probable 
right anterior cruciate ligament partial tear.  

VA neurological examination of the veteran was also performed 
in April 1998.  The neurologist noted that this examination 
was specifically being carried out as part of a BVA remand to 
reconcile differences between three previous neurological 
examinations.  Noting that she would first conduct her own 
examination of the veteran, then note the differences from 
the previous neurologic examinations, the examiner found the 
veteran with leg strength of 5/5.  The veteran's pronator 
drift was negative, and there was no atrophy, fasciculations, 
or tremor found.  The examiner was unable to find the scar 
from when the fragment entered, and the patient was also 
unable to find the scar.  Deep tendon reflexes were 2/4, and 
the knees and ankles and were bilaterally asymmetrical.  Toes 
were downgoing bilaterally.  Sensory testing revealed the 
veteran had intact light touch, even throughout the right 
knee area.  He had intact vibration and double simultaneous 
extinct.  Pinprick sensation was decreased in a stocking 
glove fashion, up the right foot and leg to above the knee.  
From there the diminished pinprick sensation continued up the 
lateral surface of the right thigh.  Pinprick sensation was 
normal throughout of the left.  The veteran's cerebellar 
testing yielded normal results.  After briefly discussing the 
results from prior neurologic examinations, the examiner 
stated that it was very difficult to put these variable 
sensory examinations together.  The examiner noted that there 
had been four sensory examinations by four different 
examiners, all yielding vastly different results from one 
another.  The examiner stated that while some of the sensory 
loss the veteran showed during this examination might be due 
to the fragment having caused mild damage to the perineal 
nerve, she could not explain the balance of the veteran's 
sensory findings.  The examiner stated that "if it's 
determined to completely put this to rest then we could do an 
electromyogram (EMG) on the right leg.  We could look 
specifically at the perineal nerve to see if there is damage, 
but his nerve is very difficult to look at above the knee and 
so the EMG may not give us the results we want to completely 
see."

A VA orthopedic and neurologic examinations were requested by 
the BVA and performed in January 2001 by the same examiner 
who conducted the veteran's April 1998 neurologic 
examination.  Upon orthopedic examination, the veteran 
related that he injured his knee while taking a boom apart 
from a crane and while beating the pins out, a piece of one 
of the pins flew off and into his right knee.  The veteran 
was in the field, so he went to a local naval hospital where 
he reports that an unsuccessful procedure was done in an 
attempt to remove the metal fragment.  A few years after 
military discharge, the veteran noticed that his knee began 
getting stiff and would occasionally swell.  Several years 
later, the knee began buckling and giving way while he was 
walking.  He developed progressive right knee numbness over 
the years.  At this examination, the veteran stated he 
continued to have intermittent right knee pain that is 
usually present.  He described it as an aching, throbbing 
stiffness with pain that he rates as 5 out of 10, with 10 
being the worst pain.  The veteran stated he thinks the right 
leg may be weak.  He stated he has stiffness in the knee for 
the majority of the time, and that there is always a 
difference between the knees.  He stated it swells when he 
stands on it all day at work, and he notices it when he gets 
home at night.  The veteran related the knee feels tingly and 
cold when he sits for more than a few minutes, but denied any 
redness or heat in the joint.  He stated the knee rarely 
gives way and buckles, and that he never fell as a result.  
He complained it fatigued and had lack of endurance.  He 
stated it never locks.

Upon physical orthopedic examination, the examiner found no 
scar on the right knee in the area of the injury.  The joint 
had no pain on motion at any point.  The examiner stated that 
upon repetitive use or during flare-ups, it is not possible 
to say whether the joint function would be additionally 
limited.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The 
veteran's gait was unremarkable, and there was no functional 
limitation on standing or walking.  There was no crepitus, 
abnormal weightbearing, ankylosis, and no constitutional 
signs consistent with inflammatory arthritis.  Right knee 
flexion was 120 degrees active and 130 degrees passive range 
of motion.  Extension was full at 0 degrees, both active and 
passive range of motion.  There was no varus or valgus motion 
in neutral position or in 30 degrees of flexion.  The 
anterior and posterior drawer signs and Lachman's tests were 
normal.  McMurray's test was positive for a click, but the 
veteran did not indicate any pain during this procedure.

Upon neurologic examination, the veteran denied any flare-ups 
in his sensory symptoms but stated that they are constant.  
He complained of numbness with a dull sensation in the area 
surrounding his knee.  He described a sensation of tingling 
in the same area but denied any dysesthesia.  On neurologic 
testing, the veteran had a strength of 5/5 throughout.  Both 
tone and rapid alternating movements were within normal 
limits.  Pronator drift was negative, and there was no 
atrophy, fasciculation, or tremor.  Deep tendon reflexes were 
2/4 throughout and bilaterally symmetrical.  Sensory testing 
revealed decreased light touch and pinprick in a stocking-
glove fashion to the mid-thigh in the right leg only, with no 
relationship to the area of the initial wound.  It followed 
the pattern of no sensory nerve or dermatome.  Both vibration 
and double simultaneous extinction were intact.  Cerebellar 
testing revealed normal results.  The examiner noted that the 
disability was not the result of a brain disease or injury, 
spinal cord disease or injury, cervical disc disease, or 
trauma to the nerve roots.  No major specific nerve is 
involved, and there is no objective impairment of either 
motor or sensory function or fine motor control.  

Addressing the complaints of the veteran's right leg 
numbness, the examiner noted that the veteran had been 
examined on several occasions and his examination findings 
were different on each occasion.  The examiner stated that 
while sensory examinations are subjective and can change to 
some degree even with a compliant patient, the degree of 
change demonstrated by the veteran stretches the bounds of 
credulity, particularly given the non-anatomical pattern 
found on his exams.  The examiner noted that the veteran's 
objective electrophysiological testing with a nerve 
conduction study of the right leg showed no abnormality.  In 
this regard, the examiner performed an EMG on the veteran's 
right knee perineal nerve, as requested by the BVA remand, 
the results of which were completely normal.  The examiner 
stated that the veteran, at the very least, appeared to be 
grossly exaggerating his symptoms, and it was at least as 
likely as not that he is malingering in discussing his 
sensory symptoms.  The examiner concluded by writing, "Given 
the veteran's clear pattern of malingering with respect to 
his sensory symptoms, it is interesting that he reports a 
procedure to remove the metallic body from his knee.  Service 
medical records show that the orthopedic surgeons thought no 
procedure was necessary, and there is no indication that one 
was ever performed.  This calls all subjective complaints, 
such as pain, stiffness, and swelling, into question."  

The examiner's diagnosis was that the veteran had a retained 
metal fragment in the soft tissues of his right knee.  The 
examiner noted that the veteran has very slightly decreased 
flexion of the right knee, but the knee had no instability.  
She noted that he had a somewhat positive McMurray's test 
with a click on knee extension, but exhibited no pain and did 
not indicate that it in any way reproduced his symptoms.  The 
examiner stated that even if the veteran had a torn meniscus, 
there was no reason to imply that it was in any way related 
to his remote service-connected soft tissue injury that never 
affected the joint.  After noting that all subjective 
complaints regarding the right knee had been elicited, the 
examiner found that there was not adequate pathology related 
to the remote service-connected soft tissue injury that never 
affected the joint.  She continued by stating that there did 
not appear to be a great deal of functional impairment caused 
by the pain.  The examiner noted that the right knee did not 
exhibit weakness, fatigability, incoordination, or pain on 
movement.  There was no functional loss due to any weakened 
movement, excess fatigability, incoordination, or pain on 
increased use.  

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, which addresses 
limitation of flexion.  Under this diagnostic Code, a 10 
percent evaluation is assigned where flexion is limited to 45 
degrees, and a 20 percent rating where flexion is limited to 
30 degrees.  In the veteran's most recent VA examination of 
January 2001, the veteran had flexion of 120 degrees.  
Additionally, this 120 degrees of flexion represents the 
greatest amount of limitation of flexion the veteran has 
demonstrated throughout his many VA examinations.  While this 
does not meet the requisite limitation of flexion to support 
a compensable rating under this Diagnostic Code, the Board 
will not disturb the RO's decision to rate from this code.  
However, as the veteran does not warrant an increase in 
rating under this Diagnostic Code, it is necessary to examine 
if he is entitled to a higher rating under other applicable 
Diagnostic Codes.

38 C.F.R. § 4.71a, Diagnostic Code 5261 addresses limitation 
of extension.  This Diagnostic Code assigns a 10 percent 
disability rating when extension is limited to 10 degrees, 
and a 20 percent evaluation where extension is limited to 15 
degrees.  In the instant case, throughout the veteran's many 
VA examinations the veteran's extension has consistently been 
found to be 0 degrees.  As such, the veteran has no 
compensable limitation of extension and is not entitled to a 
compensable rating under Diagnostic Code 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5258 addresses 
"Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  In the 
veteran's most recent January 2001 VA examination, he 
complained of pain and a clicking when he extended his knee.  
No examination has been conducted where locking or effusion 
into the veteran's right knee joint has been found, nor has 
the veteran complained of any such symptomatology.  The 
examiner noted the clicking of which the veteran complained, 
but also stated that the veteran felt no pain when his knee 
clicked and that the clicking in no way reproduced any of his 
symptoms.  The examiner stated that even if the veteran had a 
torn meniscus, there was no reason to imply that it is in any 
way related to his remote service-connected soft tissue 
injury that never affected the joint.  The Board notes that 
this finding was made in a VA examination that the Board 
finds is significantly more thorough than the April 1998 
examination in which the examiner stated that the veteran had 
a probable right lateral meniscal injury and probable right 
anterior cruciate ligament partial tear.  Therefore, the 
Board finds that the retained foreign body in the soft tissue 
near the veteran's right knee not affected the right knee 
joint, and there is insufficient symptomatology or medical 
evidence to find otherwise.  Moreover, any disorder that the 
veteran may suffer with his right lateral meniscus or right 
anterior cruciate ligament has not been related to his 
current right knee disability.

38 C.F.R. § 4.71a, Diagnostic Code 5257 addresses other 
impairments of the knee. This Diagnostic Code awards a 10 
percent disability rating where there is recurrent 
subluxation or lateral instability of the knee that is 
slight, and a 20 percent disability where such is moderate.  
In the veteran's case, he complains that his knee 
occasionally buckles, but that he never falls down as a 
result of this.  The veteran has also stated that he does not 
use a brace or other sort of device to assist him.  In his 
most recent VA examination, the examiner made a specific 
finding that the veteran's knee had no instability, no 
functional limitation on standing or walking, and no abnormal 
weightbearing.  The Board notes the April 1998 notation by 
the examiner stating the veteran's right knee had possible 
positive anterior drawer and Lachman's signs.  However, in 
the veteran's January 2001 examination, the examiner found 
both the anterior drawer and Lachman's test results to be 
normal.  The Board finds the January 2001 examination to be 
determinative, as the examiner plainly stated after 
conducting an extremely thorough examination that there was 
no right knee instability.  With these facts, the Board finds 
that the veteran's symptomatology does not support an 
increased rating under Diagnostic Code 5257.  

Among the evidence the veteran presented was a note from a 
private physician that stated the veteran probably had 
arthritis in his right knee.  In the veteran's 1995 
examination, the veteran related to the examiner that his 
right knee had been diagnosed with arthritis, and the 
examiner included that condition among the diagnoses relating 
to the veteran's right knee.  However, x-ray examination in 
both 1995 and during the veteran's March 1997 VA examination 
revealed no arthritic changes in the veteran's right knee.  
Based on this evidence, the Board finds that it is 
unnecessary to examine the applicable Diagnostic Codes 
relating to arthritis in relation to the veteran's current 
disability.

Finally, 38 C.F.R. § 4.118, Diagnostic Code 7804 addresses 
superficial scars.  It was this Diagnostic Code under which 
the veteran was rated before the RO's decision of March 2001 
changed the veteran's rating so that it was based upon 
limitation of flexion.  Diagnostic Code 7804 assigns a 10 
percent disability rating for superficial scars that are 
tender and painful on objective demonstration.  However, in 
the veteran's April 1998 neurological examination, both the 
examiner and the veteran were unable to find the scar left 
from where the metal fragment entered the veteran's soft 
tissues near his right knee.  Additionally, in the veteran's 
most recent VA examinations, he did not complain of the scar 
being tender and/or painful. As a result, the Board finds 
that the veteran's symptomatology does not support a rating 
under Diagnostic Code 7804.  Moreover, the Board notes that a 
10 percent rating is the highest rating allowable under this 
Diagnostic Code.  So, even if the veteran's symptomatology 
still supported a rating, this Diagnostic Code does not allow 
for an evaluation higher than the 10 percent rating the 
veteran has been assigned under Diagnostic Code 5260.

Throughout his multiple VA examinations, the veteran 
complained of symptomatology that suggested the retained 
foreign body in the soft tissues near his right knee might 
have caused neurological damage.  The veteran's reporting of 
his symptomatology differed from examination to examination, 
and yielded different diagnoses upon each neurological 
examination.  The veteran's 1998 and 2001 neurologic 
examinations were both performed by the same examiner.  In 
the most recent examination, EMG testing revealed a normal 
neurological study of the veteran's right leg.  The examiner 
found there was no objective impairment of either motor or 
sensory function, or of fine motor control.  The examiner's 
sensory testing of the veteran's right leg found decreased 
light touch and pinprick sensation in a stocking-glove 
fashion to the mid-thigh that had no relationship to the area 
of the initial wound and which followed a pattern relating to 
no sensory nerve or dermatome.  Based on this evidence, the 
examiner concluded that the veteran appeared to be grossly 
exaggerating his symptoms, and found it as least as likely as 
not that he was malingering in discussing his sensory 
symptoms.  The Board endorses this conclusion, and so finds 
it unnecessary to undertake an examination of the Diagnostic 
Codes relating to the veteran's neurologic symptomatology.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  In the veteran's most recent 
examination, the examiner found that there was no functional 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain on increased use.  Additionally, the 
Board notes that the veteran has range of motion in the right 
knee from 0-120 degrees, there is no objective evidence of 
abnormal weightbearing, and the veteran's gait is normal.  
Based on this evidence, the Board finds that the veteran's 
current symptomatology does not warrant granting a higher 
evaluation based upon functional loss at this time.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a right knee injury with retained foreign body, 
including any effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  In conclusion, the current medical evidence is 
consistent with no more than a 10 percent rating for the 
veteran's disability.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a higher rating.  The Board has considered the 
benefit of the doubt rule in this case, but as there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the claim, the rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the residuals of his 
right knee injury with retained foreign body resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

There being no schedular or extra-schedular basis on which to 
grant an increase in rating, the veteran's appeal is denied.



ORDER

Entitlement to an increased rating beyond 10 percent for 
residuals of a right knee injury with retained foreign body 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

